DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11, 12, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 11, 17 recite the limitation "the one of more templates" in 2nd to the last line of the claims.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 4, 12, 18 depend of 3, 11 or 17 and are rejected as a result.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9, 10, 15, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 11,237,926 in view of Sarkar et al. (PG Pub. 2007/0,104,119 A1) [hereafter Sarkar]. The limitations of the claims 1, 2, 9, 10, 15, 16 of the instant application are anticipated by the limitations of the claims 1, 9, 16 of the patent ’926.  The only limitation not anticipated by the claims of the patent ‘926 is “a policy comprising one or more templates”.  However, Sarkar in an analogous art teaches providing policy templates for VPN’s and allocating resources (Sarkar, par. [0040], par. [0102]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Sarkar into the method of the patent ‘926 to provide a policy comprising one or more templates.  The modification would be obvious because such method provides system a facilitation framework for ISP to build and manage thousands of networks (Sarkar, par. [0016]).
Claims 3, 11, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10, 17 of U.S. Patent No. 11,237,926 in view of Sarkar. The limitations of the claims 3, 11, 17 of the instant application are anticipated by the limitations of the claims 2, 10, 17 of the patent ’926.  The only limitation not anticipated by the claims of the patent ‘926 is “wherein the allocating of hardware resources based upon the first policy and the one of more templates includes allocating hardware resources to host the virtual machines”.  However, Sarkar in an analogous art teaches providing policy templates for VPN’s and allocating resources (Sarkar, par. [0040], par. [0102]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Sarkar into the method of the patent ‘926 to provide a method wherein the allocating of hardware resources based upon the first policy and the one of more templates includes allocating hardware resources to host the virtual machines.  The modification would be obvious because such method provides system a facilitation framework for ISP to build and manage thousands of networks (Sarkar, par. [0016]).
Claims 4, 12, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 11,237,926 in view of Sarkar, and further in view of Borthakur, Apolak (PG Pub. 2015/0,324,215 A1) [hereafter Borthakur].  The claims of the patent ‘926 in view of Sarkar fail to anticipate “wherein the virtual machines are of one or more types, the types based on CPUs, RAM, and storage”.  However, Borthakur in an analogous art teaches selecting a VM instance type associated particular hardware resources (Borthakur, par. [0031-0032]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Borthakur into the combined method of the patent ‘926 and Sarkar to provide a method wherein the virtual machines are of one or more types, the types based on CPUs, RAM, and storage.  The modification would be obvious because such method of using computing resources can provide cost advantages and/or ability to adapt to changing computing resource needs (Borthakur, par. [0001]).
Claims 5, 13, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 11,237,926 in view of Sarkar, and further in view of Stickle et al. (US Pat. 9,166,992 B1) [hereafter Stickle].  The claims of the patent ‘926 in view of Sarkar fail to anticipate “wherein the event relating to the service is based on one or more indications of one or both of diminished or failed performance associated with the service”.  However, Stickle in an analogous art teaches load balancer resource components adjusted to maintain performance threshold (Stickle, col. 19, lines 41-48).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Stickle into the combined method of the patent ‘926 and Sarkar to provide a method wherein the event relating to the service is based on one or more indications of one or both of diminished or failed performance associated with the service.  The modification would be obvious because such method allows system to automatically and transparently scale the network appliance to address changes in demand to the client's configuration on the provider network (Stickle, col. 19, lines 36-41).
Claims 6, 14, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 11,237,926 in view of Sarkar, and further in view of Borthakur.  The claims of the patent ‘926 in view of Sarkar fail to anticipate “wherein the virtual network functions process service requests in a load sharing fashion”.  However, Borthakur in an analogous art teaches multiple VPN connection sharing load for load balancing (Borthakur, par. [0055]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Borthakur into the combined method of the patent ‘926 and Sarkar to provide a method wherein the virtual network functions process service requests in a load sharing fashion.  The modification would be obvious because such method of using computing resources can provide cost advantages and/or ability to adapt to changing computing resource needs (Borthakur, par. [0001]).
Claims 7, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 15, 16, 20 of U.S. Patent No. 11,237,926 in view of Sarkar.  The limitations of the claims 7, 8 are anticipated by the limitations of the claims 7, 8, 15 and 20 of the patent ‘926.  The difference in the limitations of the claims only results from the difference in the limitations of the parent claims and the anticipatory analysis for the parent claims are same as noted above.

Claims 1, 2, 9, 10, 15, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 10,592,360 in view of Sarkar et al. (PG Pub. 2007/0,104,119 A1) [hereafter Sarkar], and further in view of OFFICIAL NOTICE. The limitations of the claims 1, 2, 9, 10, 15, 16 of the instant application are anticipated by the limitations of the claims 1, 9, 16 of the patent ‘360.  The only limitation not anticipated by the claims of the patent ‘360 is “a policy comprising one or more templates”, “obtaining policies” and “detecting an event relating to a service”.  However, Sarkar in an analogous art teaches providing policy templates for VPN’s and allocating resources (Sarkar, par. [0040], par. [0102]).  In addition, examiner takes OFFICIAL NOTICE that obtaining policy and detecting an event relating to service is well-known in the art.  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Sarkar into the method of the patent ‘360 to provide a method for detecting an event relating to a service; and obtaining a policy comprising one or more templates.  The modification would be obvious because such method provides system a facilitation framework for ISP to build and manage thousands of networks (Sarkar, par. [0016]).
Claims 3, 11, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10, 17 of U.S. Patent No. 10,592,360 in view of Sarkar, further in view of OFFICIAL NOTICE. The limitations of the claims 3, 11, 17 of the instant application are anticipated by the limitations of the claims 2, 10, 17 of the patent ‘360.  The only limitation not anticipated by the claims of the patent ‘360 is “wherein the allocating of hardware resources based upon the first policy and the one of more templates includes allocating hardware resources to host the virtual machines”.  However, Sarkar in an analogous art teaches providing policy templates for VPN’s and allocating resources (Sarkar, par. [0040], par. [0102]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Sarkar into the method of the combined method of the patent ‘360 and OFFICIAL NOTICE to provide a method wherein the allocating of hardware resources based upon the first policy and the one of more templates includes allocating hardware resources to host the virtual machines.  The modification would be obvious because such method provides system a facilitation framework for ISP to build and manage thousands of networks (Sarkar, par. [0016]).
Claims 4, 12, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 10,592,360 in view of Sarkar, OFFICIAL NOTICE and further in view of Borthakur, Apolak (PG Pub. 2015/0,324,215 A1) [hereafter Borthakur].  The claims of the patent ‘360 in view of Sarkar, OFFICIAL NOTICE fail to anticipate “wherein the virtual machines are of one or more types, the types based on CPUs, RAM, and storage”.  However, Borthakur in an analogous art teaches selecting a VM instance type associated particular hardware resources (Borthakur, par. [0031-0032]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Borthakur into the combined method of the patent ‘360, OFFICIAL NOTICE and Sarkar to provide a method wherein the virtual machines are of one or more types, the types based on CPUs, RAM, and storage.  The modification would be obvious because such method of using computing resources can provide cost advantages and/or ability to adapt to changing computing resource needs (Borthakur, par. [0001]).
Claims 5, 13, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 10,592,360 in view of Sarkar, OFFICIAL NOTICE and further in view of Stickle et al. (US Pat. 9,166,992 B1) [hereafter Stickle].  The claims of the patent ‘360 in view of Sarkar and OFFICIAL NOTICE fail to anticipate “wherein the event relating to the service is based on one or more indications of one or both of diminished or failed performance associated with the service”.  However, Stickle in an analogous art teaches load balancer resource components adjusted to maintain performance threshold (Stickle, col. 19, lines 41-48).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Stickle into the combined method of the patent ‘360, OFFICIAL NOTICE and Sarkar to provide a method wherein the event relating to the service is based on one or more indications of one or both of diminished or failed performance associated with the service.  The modification would be obvious because such method allows system to automatically and transparently scale the network appliance to address changes in demand to the client's configuration on the provider network (Stickle, col. 19, lines 36-41).
Claims 6, 14, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 10,592,360 in view of Sarkar, OFFICIAL NOTICE and further in view of Borthakur.  The claims of the patent ‘360 in view of Sarkar and OFFICIAL NOTICE fail to anticipate “wherein the virtual network functions process service requests in a load sharing fashion”.  However, Borthakur in an analogous art teaches multiple VPN connection sharing load for load balancing (Borthakur, par. [0055]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Borthakur into the combined method of the patent ‘360 and Sarkar to provide a method wherein the virtual network functions process service requests in a load sharing fashion.  The modification would be obvious because such method of using computing resources can provide cost advantages and/or ability to adapt to changing computing resource needs (Borthakur, par. [0001]).
Claims 7, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 12, 16, 20 of U.S. Patent No. 10,592,360 in view of Sarkar, further in view of OFFICIAL NOTICE.  The limitations of the claims 7, 8 are anticipated by the limitations of the claims 4, 5, 12 and 20 of the patent ‘360.  The difference in the limitations of the claims only results from the difference in the limitations of the parent claims and the anticipatory analysis for the parent claims are same as noted above.

Claims 1, 2, 9, 10, 15, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 9,892,007 in view of Sarkar et al. (PG Pub. 2007/0,104,119 A1) [hereafter Sarkar], and further in view of OFFICIAL NOTICE. The limitations of the claims 1, 2, 9, 10, 15, 16 of the instant application are anticipated by the limitations of the claims 1, 9, 16 of the patent ‘007.  The only limitation not anticipated by the claims of the patent ‘007 is “a policy comprising one or more templates”, and “detecting an event relating to a service”.  However, Sarkar in an analogous art teaches providing policy templates for VPN’s and allocating resources (Sarkar, par. [0040], par. [0102]).  In addition, examiner takes OFFICIAL NOTICE that detecting an event relating to s service is well-known in the art.  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Sarkar into the method of the patent ‘007 to provide a method for detecting an event relating to a service; and obtaining a policy comprising one or more templates.  The modification would be obvious because such method provides system a facilitation framework for ISP to build and manage thousands of networks (Sarkar, par. [0016]).
Claims 3, 11, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10, 17 of U.S. Patent No. 9,892,007 in view of Sarkar, further in view of OFFICIAL NOTICE. The limitations of the claims 3, 11, 17 of the instant application are anticipated by the limitations of the claims 2, 10, 17 of the patent ‘007.  The only limitation not anticipated by the claims of the patent ‘360 is “wherein the allocating of hardware resources based upon the first policy and the one of more templates includes allocating hardware resources to host the virtual machines”.  However, Sarkar in an analogous art teaches providing policy templates for VPN’s and allocating resources (Sarkar, par. [0040], par. [0102]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Sarkar into the method of the combined method of the patent ‘007 and OFFICIAL NOTICE to provide a method wherein the allocating of hardware resources based upon the first policy and the one of more templates includes allocating hardware resources to host the virtual machines.  The modification would be obvious because such method provides system a facilitation framework for ISP to build and manage thousands of networks (Sarkar, par. [0016]).
Claims 4, 12, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 9,892,007 in view of Sarkar, OFFICIAL NOTICE and further in view of Borthakur, Apolak (PG Pub. 2015/0,324,215 A1) [hereafter Borthakur].  The claims of the patent ‘007 in view of Sarkar, OFFICIAL NOTICE fail to anticipate “wherein the virtual machines are of one or more types, the types based on CPUs, RAM, and storage”.  However, Borthakur in an analogous art teaches selecting a VM instance type associated particular hardware resources (Borthakur, par. [0031-0032]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Borthakur into the combined method of the patent ‘007, OFFICIAL NOTICE and Sarkar to provide a method wherein the virtual machines are of one or more types, the types based on CPUs, RAM, and storage.  The modification would be obvious because such method of using computing resources can provide cost advantages and/or ability to adapt to changing computing resource needs (Borthakur, par. [0001]).
Claims 5, 13, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 9,892,007 in view of Sarkar, OFFICIAL NOTICE and further in view of Stickle et al. (US Pat. 9,166,992 B1) [hereafter Stickle].  The claims of the patent ‘007 in view of Sarkar and OFFICIAL NOTICE fail to anticipate “wherein the event relating to the service is based on one or more indications of one or both of diminished or failed performance associated with the service”.  However, Stickle in an analogous art teaches load balancer resource components adjusted to maintain performance threshold (Stickle, col. 19, lines 41-48).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Stickle into the combined method of the patent ‘007, OFFICIAL NOTICE and Sarkar to provide a method wherein the event relating to the service is based on one or more indications of one or both of diminished or failed performance associated with the service.  The modification would be obvious because such method allows system to automatically and transparently scale the network appliance to address changes in demand to the client's configuration on the provider network (Stickle, col. 19, lines 36-41).
Claims 6, 14, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 9,892,007 in view of Sarkar, OFFICIAL NOTICE and further in view of Borthakur.  The claims of the patent ‘007 in view of Sarkar and OFFICIAL NOTICE fail to anticipate “wherein the virtual network functions process service requests in a load sharing fashion”.  However, Borthakur in an analogous art teaches multiple VPN connection sharing load for load balancing (Borthakur, par. [0055]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Borthakur into the combined method of the patent ‘007 and Sarkar to provide a method wherein the virtual network functions process service requests in a load sharing fashion.  The modification would be obvious because such method of using computing resources can provide cost advantages and/or ability to adapt to changing computing resource needs (Borthakur, par. [0001]).
Claims 7, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 12, 16 of U.S. Patent No. 9,892,007 in view of Sarkar, further in view of OFFICIAL NOTICE.  The limitations of the claims 7, 8 are anticipated by the limitations of the claims 4, 5, 12 and 19 of the patent ‘007.  The difference in the limitations of the claims only results from the difference in the limitations of the parent claims and the anticipatory analysis for the parent claims are same as noted above.

Claims 1, 2, 9, 10, 15, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 9,594,649 in view of Sarkar et al. (PG Pub. 2007/0,104,119 A1) [hereafter Sarkar]. The limitations of the claims 1, 2, 9, 10, 15, 16 of the instant application are anticipated by the limitations of the claims 1, 9, 16 of the patent ’649.  The only limitation not anticipated by the claims of the patent ‘649 is “a policy comprising one or more templates”.  However, Sarkar in an analogous art teaches providing policy templates for VPN’s and allocating resources (Sarkar, par. [0040], par. [0102]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Sarkar into the method of the patent ‘649 to provide a policy comprising one or more templates.  The modification would be obvious because such method provides system a facilitation framework for ISP to build and manage thousands of networks (Sarkar, par. [0016]).
Claims 3, 11, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10, 17 of U.S. Patent No. 9,594,649 in view of Sarkar. The limitations of the claims 3, 11, 17 of the instant application are anticipated by the limitations of the claims 2, 10, 17 of the patent ‘649.  The only limitation not anticipated by the claims of the patent ‘649 is “wherein the allocating of hardware resources based upon the first policy and the one of more templates includes allocating hardware resources to host the virtual machines”.  However, Sarkar in an analogous art teaches providing policy templates for VPN’s and allocating resources (Sarkar, par. [0040], par. [0102]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Sarkar into the method of the patent ‘649 to provide a method wherein the allocating of hardware resources based upon the first policy and the one of more templates includes allocating hardware resources to host the virtual machines.  The modification would be obvious because such method provides system a facilitation framework for ISP to build and manage thousands of networks (Sarkar, par. [0016]).
Claims 4, 12, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 9,594,649 in view of Sarkar, and further in view of Borthakur, Apolak (PG Pub. 2015/0,324,215 A1) [hereafter Borthakur].  The claims of the patent ‘649 in view of Sarkar fail to anticipate “wherein the virtual machines are of one or more types, the types based on CPUs, RAM, and storage”.  However, Borthakur in an analogous art teaches selecting a VM instance type associated particular hardware resources (Borthakur, par. [0031-0032]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Borthakur into the combined method of the patent ‘649 and Sarkar to provide a method wherein the virtual machines are of one or more types, the types based on CPUs, RAM, and storage.  The modification would be obvious because such method of using computing resources can provide cost advantages and/or ability to adapt to changing computing resource needs (Borthakur, par. [0001]).
Claims 5, 13, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 9,594,649 in view of Sarkar, and further in view of Stickle et al. (US Pat. 9,166,992 B1) [hereafter Stickle].  The claims of the patent ‘649 in view of Sarkar fail to anticipate “wherein the event relating to the service is based on one or more indications of one or both of diminished or failed performance associated with the service”.  However, Stickle in an analogous art teaches load balancer resource components adjusted to maintain performance threshold (Stickle, col. 19, lines 41-48).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Stickle into the combined method of the patent ‘649 and Sarkar to provide a method wherein the event relating to the service is based on one or more indications of one or both of diminished or failed performance associated with the service.  The modification would be obvious because such method allows system to automatically and transparently scale the network appliance to address changes in demand to the client's configuration on the provider network (Stickle, col. 19, lines 36-41).
Claims 6, 14, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 9,594,649 in view of Sarkar, and further in view of Borthakur.  The claims of the patent ‘649 in view of Sarkar fail to anticipate “wherein the virtual network functions process service requests in a load sharing fashion”.  However, Borthakur in an analogous art teaches multiple VPN connection sharing load for load balancing (Borthakur, par. [0055]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Borthakur into the combined method of the patent ‘649 and Sarkar to provide a method wherein the virtual network functions process service requests in a load sharing fashion.  The modification would be obvious because such method of using computing resources can provide cost advantages and/or ability to adapt to changing computing resource needs (Borthakur, par. [0001]).
Claims 7, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 12, 16, 19 of U.S. Patent No. 9,594,649 in view of Sarkar.  The limitations of the claims 7, 8 are anticipated by the limitations of the claims 4, 5, 12 and 19 of the patent ‘649.  The difference in the limitations of the claims only results from the difference in the limitations of the parent claims and the anticipatory analysis for the parent claims are same as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2014/0,025,321 A1 discloses transferring data in a device using virtual local area networks which allows sharing of the same physical network by multiple groups of devices.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        December 16, 2022